Citation Nr: 0507923
Decision Date: 03/17/05	Archive Date: 04/27/05
DOCKET NO. 97-29 763                        DATE 
	
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois

THE ISSUES

1. Entitlement to an increased rating for degenerative joint disease of the right hip, currently evaluated as 10 percent disabling.

2. Entitlement to an increased rating for degenerative joint disease of the lumbosacral spine, currently evaluated as 10 percent disabling.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel

INTRODUCTION
The veteran served on active duty from February 1969 to January 1971.



This appeal arises, in part, from a May 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection and assigned a 10 percent rating for a left knee disorder, a rating in excess of 30 percent for a right knee disability, and a TDIU. The RO only prepared the TDIU claim for appellate review.

In a May 2000 remand, the Board of Veterans' Appeals (Board) noted that the veteran had included in his notice of disagreement all of the issues addressed in the May 1997 rating decision (the initial rating of 10 percent for a left knee disability and a rating in excess of 30 percent for a right knee disability, in addition to the TDIU claim) and that the issues of a higher initial rating for the left knee and increased rating for the right knee were inextricably intertwined with the claim for a TDIU. The Board further noted that the veteran had raised the issue of service connection for a left hip disorder and that latter issue was referred to the RO. 38 C.F.R. §§ 20.200, 20.201, 20.102 (2004).

In an October 2000 decision, the RO denied service connection for a left hip disability and continued the evaluations of the veteran's other service connected disabilities. The veteran appealed the denial of service connection for a left hip disability.

In a March 2001 decision, the Board denied an .initial rating in excess of 10 percent for a left knee disability, a rating in excess of 30 percent for a right knee disability, and remanded the issues of service connection for a left hip disorder and TDIU to the RO. In a March 2003 rating decision the RO granted service connection for a left hip disorder. The veteran was informed of the grant of service connection in August 2003. The claims folder does not contain a notice of disagreement with the evaluation or effective date assigned for disability of the left hip. 38 C.F .R. §§ 20.200,20.201,20.102 (2004); see also Granthamv. Brown, 114 F.3d 1156 (1997).

The March 2001 Board remand also noted that the veteran had filed a timely Notice of Disagreement with the RO' s April 2001 decision denying claims for ratings in excess of 10 percent for right hip and low back disabilities. There claims were

- 2 


remanded for the RO to issue an appropriate Statement of the Case (SOC). An SOC was issued and the veteran subsequently perfected his appeal of both issues. However, as noted in the Remand below, the SOC did not include all of the applicable rating criteria for the right hip and low back disabilities.

In January 2004 the Board wrote a letter to the veteran informing him that effective July 28, 2003, VA's Office of General Counsel had canceled the accreditation of Attorney R. Edward Bates to represent claimants for VA benefits. The veteran was informed he could select another accredited service organization, claims agent or private attorney as his representative. The veteran did not respond to the letter or submit a power of attorney electing another representative.

The appeal is REMANDED to the RO via t4e Appeals Management Center (AMC), in Washington, DC. . VA will notify you if further action is required on your part.

REMAND

A preliminary review of the record indicates that the veteran's claims for ratings in excess of 10 percent for his degenerative joint disease of the right hip and lumbosacral spine require additional development.

In reviewing the April 2001 rating decision that was appealed, the corresponding statement of the case (SOC) issued latter that month, and a supplemental statement of the case (SSOC) issued in March 2003, it becomes clear that the veteran's service-connected degenerative j oint disease of the lumbosacral spine was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5295. However, during the pendency of the veteran's appeal the regulations pertaining to the evaluation of spinal disabilities have twice been amended. See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) (effective September 23,2002); and 68 Fed. Reg. 51454- 51456 (Aug. 27, 2003) (effective September 26,2003). Effective September 23,2002, Diagnostic Code 5293 relating to intervertebral disc syndrome was amended. 67 Fed. Reg. 54345-49. While the amended criteria for evaluating intervertebral disc syndrome are not applicable, as service connection is not in effect for degenerative disc disease

- 3 



(effective September 23, 2002), the veteran was not furnished with all of the applicable rating criteria, to include 38 C.F.R. § 4.71a, Diagnostic Code 5292, which relates to limitation of motion of the lumbar spine (in effect prior to September 26,2003). The Board further observes that the criteria for rating disabilities of the spine, effective September 26, 2003, have not been provided. See 68 Fed. Reg. 51,454-458 (Aug. 27, 2003), codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. There is now a General Rating Formula for Diseases and Injuries of the Spine (for diagnostic codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes). The RO has not informed the veteran of these revisions, including the General Rating Formula.

As to the veteran's right hip disability, the Board also notes that the April 2001 SOC only provided the veteran Diagnostic Codes 5003 (arthritis) and 5255 (impairment of femur). The SOC does not provide any of the other rating criteria for the hips. Diagnostic Codes 5251 (limitation of extension of the thigh), 5252 (limitation of flexion of the thigh) and 5253 (impairment of the thigh) are clearly relevant for the appropriate rating for the veteran's degenerative joint disease of the right hip in that they address range of hip motion.

The Board also finds that, given the allegation of increased disablement since the last VA compensation examination, a new VA examination is warranted to determine the current severity of the veteran's low back and right hip disabilities, which includes findings that address all of the applicable rating criteria. 38 U.S.C.A. § 5103A(d) (West 2002); see also, e.g., Caffrey v. Brown, 6 Vet. App. 377 (1994); Pros celie v. Derwinski, 2 Vet. App. 629 (1992). This evaluation should also fully address the factors enumerated in DeLuca v. Brown, 8 Vet. App. 202 (1995). The Board notes that an evaluation of a joint disability may be based on either actual limitation of motion or the functional equivalent of limitation of motion due to less or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement. See DeLuca, supra, discussing 38 C.F.R. §§ 4.40, 4.45.

- 4


As the claim for a TDIU is intertwined with claims for an initial rating in excess of 10 percent for degenerative joint disease of the right hip, and the claim for a rating in excess of 10 percent for degenerative joint disease of the lumbosacral spine, the Board must defer appellate review of the TDIU claim pending completion of the development ordered by this Remand.

In light of the foregoing, the case is REMANDED to the RO for the following action:

1. The must provide the veteran notice of 38 C.F.R. § 4.71a, Diagnostic Code 5292 (effective prior to September 26,2003) and the most recent revisions to the section of the rating schedule that amended the criteria for evaluating disabilities of the spine, effective September 26, 2003 (see 68 Fed. Reg. 51454- 51456 (Aug. 27, 2003)), codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

2. With regard to the veteran's service-connected degenerative joint disease of the right hip, the RO should provide the veteran the relevant rating criteria for the evaluation of the hip and thigh, to include Diagnostic Codes 5251, 5252, and 5253.

3. Thereafter, the veteran should be scheduled for a VA orthopedic examination for the purpose of determining the current severity of his service-connected degenerative joint disease of the lumbar spine and right hip. The claims file should be made available to the examiner for review. The examiner should perform full range of motion studies of the lumbar spine and right hip and comment on the functional limitations of the low back and right hip caused by pain, flare-ups of pain, weakness, fatigability, and incoordination. Any

- 5 


additional functional limitation should be expressed as limitation of motion of the lumbar spine and right hip. Specifically, after determining the range of motion of the lumbar spine and right hip, the examiner should opine whether it is at least as likely as not that there is any additional functional loss (i.e., additional loss of motion) of the lumbar spine and/or right hip due to pain or flare-ups of pain supported by adequate objective findings, or weakness on movement, excess fatigability, or incoordination.

4. Then, the RO should readjudicate the veteran's claims for entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right hip, and a rating in excess of 10 percent for degenerative joint disease of the lumbosacral spine, and the claim for a TDIU. If any benefit sought on appeal remains denied, the veteran should be provided an SSOC, which should contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue. An appropriate period of time should be allowed for response.

Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order. No action is required of the veteran until she is otherwise notified by the RO. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

- 6 


This Claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2004).

- 7




